United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
HEADQUARTERS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-255
Issued: June 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 8, 2013 appellant filed a timely appeal from the May 15, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to his exposure to
environmental factors in his employment from December 1991 to July 1995.
FACTUAL HISTORY
On the prior appeal,2 the Board set forth the relevant facts of this case.3 On April 25,
1997 appellant, a 54-year-old retired program analyst, filed an occupational disease claim
1

5 U.S.C. § 8101 et seq.

2

Docket No. 09-1245 (issued May 24, 2010).

3

The facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference.

alleging that his neurological and respiratory symptoms were a result of his federal employment,
primarily a result of his work environment in the Waterside Mall office complex beginning
December 1991. He first became aware of a causal relationship to his employment in 1994, after
his supervisor told him the Waterside Mall had a history of sick building syndrome.
Initially, appellant’s symptoms were apparent only when working in his immediate office
space in the West Tower Annex, but they gradually seemed to appear and worsen in adjoining
work spaces. Following exposure to smoke and fumes from an electrical fire in May 1994, his
symptoms seemed to emerge upon entering the building from any site. From August 1994 to
March 1995, appellant was allowed to work primarily from home. Thereafter, appellant worked
at an alternative work site, but occasionally visited the Waterside Mall. He stopped work in
July 1995 and retired on disability. Appellant identified the nature of his diagnosed disease as
occupational asthma/reactive airways disease, migraine headaches, chronic fatigue syndrome,
allergic rhinitis and neurocognitive impairment.
On the issue of whether appellant sustained chronic fatigue syndrome in the performance
of duty, the Board found that the weight of the medical opinion evidence rested with
Dr. Madalene K. Greene, a Board-certified rheumatologist and impartial medical specialist, who
observed that chronic fatigue syndrome has no known causative agent and who stated that the
current state of standard medical knowledge did not permit a causal link between his chronic
fatigue syndrome and his federal workplace. The Board added, however, that she should clarify
whether extreme fatigue, weakness, myalgia, arthralgia, headache, dizziness, disruptive sleep and
neurocognitive impairment were symptoms of chronic fatigue syndrome and whether her opinion
on chronic fatigue syndrome effectively addressed such claimed conditions as dysautonomia,
hypotension and ataxia or loss of balance. To the extent that Dr. Greene’s opinion did not
effectively address these claimed conditions or complaints and to the extent that any remaining
nonrespiratory condition constituted a separate medical diagnosis, the Board remanded the case
to OWCP to further develop the evidence by obtaining a second opinion on causal relationship.
On the issue of whether appellant sustained a pulmonary or respiratory injury in the
performance of duty, the Board found that a conflict in medical opinion remained unresolved
between appellant’s and OWCP’s referral physicians. The Board remanded the case for an
impartial medical specialist Board-certified in pulmonary disease. The Board also found that the
statement of accepted facts should be revised, primarily to include all relevant reports of
environmental data and findings. The facts of this case, as set forth in the Board’s prior decision,
are hereby incorporated by reference.
Dr. Greene clarified that her opinion addressed appellant’s complaints or symptoms of
extreme fatigue, weakness, myalgia, arthralgia, headache or migraine, dizziness, disruptive sleep
and neurocognitive impairment. She indicated, however, that dysautonomia, hypotension and
ataxia/loss of balance were not addressed, as they fell outside the realm of rheumatology.
Following referral to Dr. Ajeet G. Vinayak, Board-certified in pulmonary disease, to
resolve whether appellant sustained a pulmonary or respiratory injury in the performance of duty,
OWCP accepted his claim for the condition of reactive airways disease.

2

In a decision dated December 8, 2010, OWCP formally denied appellant’s claim for the
conditions or symptoms that Dr. Greene confirmed were addressed in her impartial medical
evaluation. On June 28, 2011 an OWCP hearing representative affirmed.
Appellant requested reconsideration. It was his understanding that the hearing
representative had denied the entirety of his claim. Appellant argued that OWCP was required to
develop his claim for eight claimed medical diagnoses4 and that before doing so OWCP should
develop a new statement of accepted facts as directed by the Board.
To support his request, appellant submitted, among other things, a June 19, 2012 report
from his family physician, Dr. Ritchie C. Shoemaker,5 who found that appellant had remained
profoundly disabled since 1995 as the result of his occupationally-caused chronic inflammatory
response syndrome.
In a decision dated May 15, 2013, OWCP reviewed the merits of appellant’s claim and
denied modification of OWCP’s hearing representative’s June 28, 2011 decision. It noted that
Dr. Shoemaker had refined appellant’s diagnosis from chronic fatigue syndrome to chronic
inflammatory response syndrome. “However, other than simply stating that objective medical
test results reinforce his diagnosis, he provides no other rationale for his opinion.” OWCP noted
that Dr. Shoemaker used all of the prior testing and previously submitted medical reports to
support his opinion. It found that appellant did not meet his burden of proof to establish that it
should accept that he sustained additional conditions causally related to factors of his federal
employment.
On appeal, appellant argues that OWCP’s decision fails to comply with the Board’s prior
order; ignores new medical evidence; reaffirms a hearing representative’s decision that is based
on significant errors; ignores and fails to correct important errors; fails to comply with OWCP’s
procedures; violates Board precedent and improperly makes medical decisions.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.6 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.7

4

Appellant listed chronic inflammatory response syndrome (a new diagnosis, replacing chronic fatigue
syndrome), dysautonomia, hypotension, sensitization, ataxia, headaches, chronic dizziness and neurocognitive
impairment.
5

The Board is unable to confirm whether Dr. Shoemaker is Board-certified.

6

5 U.S.C. § 8102(a).

7

John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical issue8 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,9 must be
one of reasonable medical certainty10 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.11
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.12 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.13
ANALYSIS
On the prior appeal, the Board found that the opinion of Dr. Greene, the Board-certified
rheumatologist and impartial medical specialist, represented the weight of the medical evidence
on the issue of chronic fatigue syndrome. Dr. Greene had reviewed appellant’s extensive
medical record; and interviewed and examined him. She noted that his symptoms of extreme
fatigue, weakness, myalgia, arthralgia, headache, dizziness, disruptive sleep and neurocognitive
impairment had started out with a flu-like syndrome in 1993, which progressively worsened over
the ensuing three to four years. Dr. Greene also noted that appellant’s occupational exposures
were all documented one to three years after the onset of his symptoms. Although it was
possible the workplace environment contributed to his condition, she explained that the current
state of standard medical knowledge did not permit a causal link. As a Board-certified
rheumatologist, Dr. Greene is an expert in the field of inflammatory disease and autoimmune
response.
It appeared to the Board that Dr. Greene had addressed more than a single medical
condition. Dr. Greene noted that extreme fatigue, weakness, myalgia, arthralgia, headache,
dizziness, disruptive sleep and neurocognitive impairment were symptoms of appellant’s
syndrome. Nonetheless, to directly address appellant’s argument that OWCP must adjudicate
each of the conditions he had itemized, the Board asked OWCP to obtain clarification from her
on the scope of her opinion.
Dr. Greene clarified that her opinion did, indeed, address many of the symptoms
identified by appellant, including extreme fatigue, weakness, myalgia, arthralgia, headache or
8

Mary J. Briggs, 37 ECAB 578 (1986).

9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

See Morris Scanlon, 11 ECAB 384, 385 (1960).

11

See William E. Enright, 31 ECAB 426, 430 (1980).

12

5 U.S.C. § 8123(a).

13

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

migraine, dizziness, disruptive sleep and neurocognitive impairment. Accordingly, her opinion
continues to represent the weight of the medical evidence with respect to his syndrome.
Dr. Greene also clarified that her opinion did not address dysautonomia, hypotension and
ataxia/loss of balance, as those conditions fall outside the realm of her specialty in rheumatology.
That being the case and consistent with the Board’s prior decision, OWCP shall further develop
the evidence with respect to these three conditions, complaints or symptoms by obtaining a
second opinion on causal relationship.
To support his reconsideration request, appellant submitted a June 19, 2012 report from a
family physician, Dr. Shoemaker, who found that appellant had remained profoundly disabled
since 1995 as the result of his occupationally caused chronic inflammatory response syndrome.
He argued that OWCP was required to develop his claim with respect to this new diagnosis.
Dr. Shoemaker had reported in 2006 and again in 2010, that appellant’s illness was
caused by exposure to the indoor air environment at his workplace. He explained that
appellant’s syndrome was given many names, including sick building syndrome, though he felt a
better name was “chronic biotoxin-associated illness caused by exposure to interior
environments of water-damaged buildings with resident toxigenic microbes, including, but not
limited to, fungi.” Dr. Shoemaker stated: “The name of the illness is less important at this time
than the reality of the clinical symptoms and signs that create a case definition of the illness.”
In his June 9, 2012 report, Dr. Shoemaker named a diagnosis of occupationally-caused
chronic inflammatory response syndrome. He provided test results to reinforce the diagnosis and
appellant’s permanent disability for work.
The Board finds that Dr. Shoemaker’s most recent report is cumulative of evidence
previously submitted and adjudicated. That the name given to appellant’s illness is now chronic
inflammatory response syndrome, as opposed to chronic fatigue syndrome or any other
syndrome for which his clinical symptoms and signs might meet the case definition criteria, does
not place an obligation upon OWCP to again adjudicate the issue of causal relationship. As
Dr. Shoemaker (of the Chronic Fatigue Center) explained, the name of the illness is less
important. The crux of the matter, appellant’s constellation of symptoms and signs, has already
been addressed by a Board-certified rheumatologist and impartial medical specialist, who made
clear that the current state of standard medical knowledge does not permit a causal link between
his syndrome and his federal workplace.
The Board finds that OWCP properly denied modification of its decision to deny
appellant’s claim for the clinical symptoms or signs Dr. Greene confirmed were addressed in her
impartial medical evaluation. The Board will therefore affirm OWCP’s May 15, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Appellant correctly argues that OWCP failed to comply with the Board’s prior decision
insofar as it did not obtain a second opinion on issue of dysautonomia, hypotension and
ataxia/loss of balance. The Board will remand the case for further action.

5

CONCLUSION
The Board finds that OWCP properly denied modification of its decision to deny
appellant’s claim for the conditions or symptoms Dr. Greene confirmed were addressed in her
impartial medical evaluation. The Board will therefore affirm OWCP’s May 15, 2013 decision.
The Board finds that the case is not in posture for decision on whether appellant
developed dysautonomia, hypotension or ataxia/loss of balance as a result of his occupational
exposure to environmental factors from December 1991 to July 1995. Further, development of
the medical opinion evidence is warranted on this remaining issue.
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part. The case is remanded for further action.
Issued: June 25, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

